Citation Nr: 0202221	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  01-05 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for otitis media of the right ear.

2.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for chloracne, to include as secondary to 
herbicidal exposure.

3.  Entitlement to service connection for chloracne, to 
include on a direct basis and as secondary to herbicidal 
exposure.  

3.  Whether a May 2, 1996, rating decision which denied 
entitlement to service connection for chloracne was clearly 
and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1970.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a December 2000 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In November 2001, the veteran appeared at a hearing before 
the undersigned Member of the Board sitting at the RO.  A 
transcript of the hearing was prepared and is associated with 
the claims folder.

The Board is undertaking additional development on the issues 
of whether new and material has been submitted to reopen a 
previously disallowed claim of entitlement to service 
connection for otitis media and service connection for 
chloracne pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After providing the notice 
and reviewing any response thereto, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim that new and material evidence had been 
submitted to reopen a claim for service connection for 
chloracne and claim that a May 1996 RO denial of service 
connection for chloracne was clearly and unmistakably 
erroneous has been developed.

2.  Service connection for chloracne was denied by means of a 
May 2, 1996, rating decision, as the evidence at that time 
failed to that this disability was incurred in or aggravated 
by active service, nor did this disability manifest itself to 
a compensable degree within one year of separation from 
service.  The veteran did not perfect an appeal of that 
denial.

3.  Evidence received since May 1996 contains information 
that is not cumulative of evidence previously considered by 
the RO and that bears directly and substantially upon the 
specific matter under consideration.  This new evidence is so 
significant that it must be considered in order to decide 
fairly the merits of the veteran's claim for service 
connection for chloracne.

4.  The May 2, 1996, denial of service connection for 
chloracne was a tenable decision based on the evidence then 
of record and considering the applicable law and regulations 
in effect at the time of the decision.


CONCLUSIONS OF LAW

1.  The rating decision of May 1996 denying service 
connection for chloracne is final and is the most recent 
unappealed denial of his claim.  38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5126, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§  3.104. 20.302, 20.1103 (2001).

2.  The evidence received subsequent to the May 1996 decision 
serves to reopen the veteran's claim for service connection 
for chloracne.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5108, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

3.  Neither the facts as known, nor the law or regulations in 
effect on May 2, 1996, would compel the grant of the 
veteran's claim of entitlement to service connection for 
chloracne, and the May 2, 1996, rating action, is not 
otherwise clearly and unmistakably erroneous.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. §§ 3.104, 3.105 (1996).  
38 C.F.R. § 3.304, 3.307 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A.  As the veteran has not 
referenced, nor does the evidence show, the existence of any 
additional medical evidence that is not presently associated 
with the claims folder, VA's duty to assist the claimant in 
this regard is satisfied.  38 U.S.C.A. § 5103(a); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The veteran was informed of the 
information necessary to substantiate his claim by means of a 
February 2001 Statement of the Case.  Accordingly, the Board 
finds that the duty to inform the veteran of required 
evidence to substantiate his claim has been satisfied.  38 
U.S.C.A. § 5103(a).  

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 

I.  Claim to Reopen

Prior decisions of the Board and unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
20.302, 20.1103 (2001).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990); 
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim).

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The Board notes that new VA regulations have been 
promulgating pertaining to the adjudication of claims to 
reopen finally denied claims by the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  These changes are prospective for 
claim filed on or after August 29, 2001 and are, accordingly, 
not applicable in the present case.  

Service connection may be established for a current 
disability in several ways including on a "direct" basis. 
38 U.S.C.A. §§ 101(16), 1110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303(a), 3.304 (2001).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(a), (b), (d) (2001).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2001).

For veterans that have served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, service connection may also be established on a 
presumptive basis for certain diseases associated with 
exposure to herbicide agents.  38 U.S.C.A. § 1116(f), as 
added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-_____ (H.R. 1291) 
(Dec. 27, 2001).  Presumptive service connection is warranted 
for veterans who served in Vietnam during the proscribed 
period that have developed chloracne, or another acneform 
disease consistent with chloracne, provided that such 
disability manifested itself to a compensable degree of 
disability within one year after the last date on which the 
veteran served in Vietnam.  38 C.F.R. §§  3.307(a)(6), 
3.309(e) (2001).

In the present case, in order to produce evidence which bears 
directly and substantially upon his claim such that it must 
be considered to fairly decide the merits of the claim, the 
veteran should produce evidence which, in conjunction with 
the evidence already of record, bears on the question of 
whether the veteran presently has chloracne that was either 
incurred in or aggravated by active service, or initially 
manifested to a compensable degree within one year following 
his active service. 

Service connection for chloracne was denied by means of a May 
1996 rating action rendered by the RO.  The evidence of 
record at the time of this decision included service medical 
records, post service medical records, and various statements 
from the veteran.  The veteran contended, in essence, that he 
used chemical defoliants during service and thereafter 
developed chloracne.  Service connection was denied by the RO 
as the evidence did not show that this condition was incurred 
in active service, that a dermatological condition that 
existed prior to service was aggravated by active service, or 
that chloracne became manifested to a compensable degree 
within one year after separation from active duty.   

By letter dated May 6, 1996, the veteran was notified of this 
adverse decision.  Pertinent VA regulations provide that 
claimant must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that the agency mails notice of the 
determination to him or her.  Otherwise, that determination 
will become final.  38 C.F.R. §§ 20.302(a), 20.1103 (2001).  
The record does not show that a notice of disagreement was 
filed or that an appeal was perfected within one year after 
notification of this decision.  Therefore, the May 1996 
rating decision is final and is the most recent final 
disallowance of the veteran's claim.  38 C.F.R. § 3.104 
(2001).

The pertinent evidence received after the May 1989 decision 
includes, among other things, lay statements from fellow 
servicemen.  In a May 2000 statement, a fellow serviceman 
that served with the veteran in Vietnam reported that the 
veteran was responsible for spraying herbicides and 
defoliants around the perimeter of the base.  In an October 
2001 statement, another serviceman indicated that the veteran 
had used a sprayer "filled with Agent Orange."  The 
serviceman noticed that the veteran's skin had severe rashes 
and redness. 

While the veteran had previously contended that he was 
exposed directly to herbicidal agents during active service, 
the lay statements from fellow servicemen are new as they 
were not associated with the claims folder at the time that 
the 1996 rating decision was rendered.  Thus, Board finds 
that this newly submitted evidence contains information that 
is arguably not cumulative of evidence previously considered 
by the RO and that bears directly and substantially upon the 
specific matter under consideration. 

Additionally, as this evidence lends support to the veteran's 
contentions that service connection for chloracne on a direct 
basis is warranted, the Board finds that this new evidence is 
so significant that it must be considered in order to decide 
fairly the merits of the veteran's claim.  See Combee v. 
Principi, 4 Vet App. 78 (1993).  Accordingly, the Board finds 
that the evidence received subsequent to the RO's May 1996 
decision serves to reopen his claim for service connection 
for a chloracne.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001). 

II.  CUE Claim

The veteran contends that a May 2, 1996, rating decision 
which denied entitlement to service connection for chloracne 
as a result of exposure to herbicides was clearly and 
unmistakably erroneous.  After a review of the record, the 
Board finds that the veteran's contentions are not supported 
by the evidence and that the preponderance of the evidence is 
against his claim.  Therefore, that claim is denied.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that a valid claim of clear and 
unmistakable error requires that "either the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time, were incorrectly applied.  The claimant . . . 
must assert more than a disagreement as to how the facts were 
weighed or evaluated."  Russell v. Principi, 3 Vet.App. 310, 
313 (1992).  The Board notes that the standard of proof in 
claims of clear and unmistakable error is much higher than in 
other matters considered by the Board.  The Court has stated 
that clear and unmistakable error is the type of error which 
is "undebatable, so that it can be said that reasonable 
minds could only so conclude that the original decision was 
fatally flawed at the time it was made."  Russell, at 313-
314.  Thus, in considering the facts, the Board may not 
substitute its own judgment for that of the rating officers 
who considered the veteran's claim in May 1996.  Therefore, 
in order for the veteran's claim to succeed, it must be shown 
that either the facts or law compelled a substantially 
different conclusion.  Russell, at 313.

The veteran filed a claim of entitlement to service 
connection for chloracne in 1988. A July 1989 rating action 
deferred adjudication pending VA Central Office (VACO) 
direction.  Service connection for chloracne as a result of 
exposure to herbicides was denied by means of a May 2, 1996, 
rating decision.  That rating decision found that the 
evidence failed to show a manifestation of either acne or 
chloracne to a compensable degree within one year following 
the veteran's separation from active duty. 

The veteran now contends that the May 2, 1996, rating 
decision was clearly and unmistakably erroneous in denying 
entitlement to service connection.  Specifically, he contends 
that he was initially diagnosed with and treated for 
chloracne in 1970 thereby warranting a grant of service 
connection under pertinent VA regulations.   The veteran's 
claim of clear and unmistakable error was denied by means of 
a December 2000 rating decision, and the veteran has 
perfected an appeal of that decision.  

The regulations in effect at the time of the May 1996 rating 
decision provide that service connection is warranted on a 
direct basis if a disabling injury or disease was incurred in 
or aggravated by active military service.  38 C.F.R. § 3.303 
(1996). In 1996, service connection on a presumptive basis 
was warranted under certain situations.  In particular, a 
veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and who had one or more certain prescribed chronic 
diseases was presumed to have been exposed during service to 
an herbicide agent, unless there was affirmative evidence to 
establish that he was not exposed to an herbicide agent 
during such service.  38 C.F.R. § 3.307 (a)(6)(iii) (1996).  
The diseases that were afforded presumption due to herbicide 
exposure are chloracne, or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; respiratory cancer; and soft-tissue 
sarcoma.  38 C.F.R. § 3.309 (e) (1996).  At the time of the 
1996 rating action, VA regulations required that chloracne or 
other acneform disease consistent with chloracne become 
manifest to a compensable degree within one year after the 
last date of exposure to herbicide agents during active 
service.  38 C.F.R. § 3.307 (a)(6)(ii) (1999).  

The evidence at the time of the May 1996 rating decision 
included the veteran's service medical records. Post service 
medical records include the report of a September 1972 VA 
examination noting marked scarring of the face, chest, and 
back from acne as well as various private medical records 
dating from dating from June 1970 to April 1988.   

The veteran's enlistment examination noted that the veteran 
had acne on his face.  Subsequent service medical records are 
silent for any treatment, complaint, or diagnosis of acne or 
chloracne.  

A private medical treatment record dated in June 1970 shows 
that the veteran complained of being bitten by a leach 
several months previously in Vietnam.  A July 1970 treatment 
record indicates a diagnosis of an infected sebaceous cyst.  
In August 1974, the veteran underwent excision of sebaceous 
cysts of both ear lobes.   

Medical records from the Tennessee Valley Authority (TVA) 
dated from 1973 to 1974 are negative for any treatment, 
diagnosis, or complaint of otitis media or chloracne.

A private medical treatment record from Dr. Ralph Aquadro 
dated in June 1982 shows that the veteran reported a chronic 
ear infection since his service in Vietnam.  In May 1983 he 
complained of an ear infection.  Similarly, treatment records 
in September 1983 show that the veteran complained of a lot 
of trouble with his ears since he was in Vietnam.  The 
veteran also reported that as a child, he had ear trouble 
that was treated repeatedly with drops in his ears. 

In December 1988, the RO received statements from the office 
of William R. Welborn, M.D. and from J. W. Dabbs, M.D, 
indicating that no medical records for the veteran were 
available.  Similarly, a request for medical treatment 
records from Dr. John Emmett was returned without any 
records.  

A February 1989 VA dermatology examination indicates that the 
veteran reported that he flew on helicopters that transported 
Agent Orange, but that he never actually sprayed it from the 
helicopters.  Rather, he sprayed herbicide agents via hand 
pumps in areas in which he worked.  He reported developing 
chloracne on his back and face and behind his ears.  The acne 
on his back were incised and drained and the ones on his face 
were aspirated.  He also had one behind his left ear drained.  
He reported undergoing dermabrasion.  Physical examination 
revealed icepick scarring on the veteran's forehead, cheeks, 
chin, beard area, and back.  He also had a scar behind his 
left ear.  The examiner noted a history and clinical findings 
consistent with chloracne and mild folliculitis on the 
veteran's back.  The folliculitis was not felt to be 
associated with Agent Orange exposure.  

A May 1989 examination report indicates that the veteran 
reported that he underwent dermabrasion for a skin condition.  
The examiner noted that he had some old acne scars.  

While the evidence of record in 1996 showed a current 
disability, the evidence then of record did not show that his 
disability was related to service.  Service medical records 
were silent for any complaint, treatment, or diagnosis of 
chloracne during active service.  Similarly, the medical 
evidence at the time did not show that his chloracne became 
manifested to a compensable degree within one year following 
his discharge from active service in April 1970.  
Accordingly, the RO denied service connection for chloracne, 
to include as secondary to herbicide exposure in its May 2, 
1996 rating action.  

The Board has reviewed the evidence at the time that the RO 
rendered its May 1996 rating action and is unable to find 
clear and unmistakable error in the RO's decision.  Were the 
Board to find clear and unmistakable error in this case, it 
would be merely a disagreement with the weighing of the 
evidence performed by the adjudicators in the May 1996 rating 
decision, which cannot constitute a finding of clear and 
unmistakable error.  The Board may not substitute its own 
judgment for that of the rating officers who considered the 
veteran's claim in May 1996 and the probative value they 
attached to the various pieces of evidence.  The Board feels 
that the evidence was properly weighed and evaluated at the 
time of the May 1996 decision.  The Board is unable to find 
in the May 1996 rating decision any error which is 
"undebatable, so that it can be said that reasonable minds 
could only so conclude that the original decision was fatally 
flawed at the time it was made."

Accordingly, the Board finds that clear and unmistakable 
error is not shown in the May 2, 1996, rating decision which 
denied entitlement to service connection for chloracne, and 
the veteran's claim remains denied.  38 U.S.C.A. §§ 5107, 
5108 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 3.105 
(2001).  38 C.F.R. § 3.303. 3.304, 3.307, 3.309 (1996).


ORDER

New and material evidence has been submitted to reopen a 
previously disallowed claim of entitlement to service 
connection for chloracne, and the claim is hereby reopened.  

The veteran's claim that a May 2, 1996, rating decision which 
denied entitlement to service connection for chloracne, was 
clearly and unmistakably erroneous is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

